Citation Nr: 1635229	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-37 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss on an extraschedular basis.  

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1954 to September 1957.

These matters come before the Board of Veterans' Appeals (Board) from January 2009 (bilateral hearing loss) and February 2010 (TDIU) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  During the course of the appeal, in an August 2011 RO rating decision, bilateral hearing loss was increased to 20 percent on a schedular basis (as directed by a May 2011 Board decision).  

The Board denied the Veteran's claim for an initial rating in excess of 20 percent for bilateral hearing loss on an extraschedular basis and remanded the issue of TDIU for further development in a February 2014 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court set aside the portion of the Board's February 2014 decision that denied entitlement to an initial rating in excess of 20 percent for bilateral hearing loss on an extraschedular basis and remanded the matter for further proceedings consistent with the decision.  The associated Joint Motion for Partial Remand (JMPR) found that the Board provided an inadequate reasons and bases.  Particularly, it was found that the Board had improperly superimposed regulatory history from 38 C.F.R. § 4.86(b) instead of regulatory history for 38 C.F.R. § 3.321 when determining that functional impairment which made it difficult to hear with background noise or when not face to face was contemplated be the schedular rating criteria.  Further, the Boards analysis did not fully discuss extraschedular consideration in terms of the effects of the Veteran's hearing loss on his functional capacity.  TDIU was not for appellate consideration.

The Board remanded the matters most recently in December 2014 for additional development.  The matters have since returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Further evidentiary development is required prior to the adjudication of the Veteran's claim of entitlement to an increased rating for bilateral hearing loss on an extraschedular basis and TDIU.

Generally, disability ratings for hearing loss are derived from the mechanical process of applying the rating schedule to the specific numeric scores assigned by audiology testing; but for exceptional cases, VA has authorized the assignment of extraschedular ratings.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); 38 C.F.R. § 4.85, Diagnostic Codes (DCs) 6100-6110 (2014); 38 C.F.R. § 3.321 (b)(1) (2015).  The threshold question in determining whether the appellant is entitled to an extraschedular rating is whether the evidence presents "such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry: If (1) the schedular evaluation does not contemplate the claimant's disability level and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  The Court of Appeals for Veterans Claims has held that "[u]nlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted," and therefore "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Where the Veteran's service-connected disabilities are not sufficient to consider TDIU on a schedular basis under 38 C.F.R. § 4.16 (a), as is the case here, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extra-schedular basis.  38 C.F.R. § 4.16 (b).  In order to meet this standard, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran was last afforded a VA audiological examination in April 2014 which addressed the current severity of the Veteran's hearing loss and tinnitus disabilities, including the effect of the conditions on occupational function and daily activities, consistent with Martinak, supra.  Specifically, the Veteran reported that his hearing was gradually getting worse and he continued to have trouble hearing his wife, even when using hearing aids.  Tinnitus was not indicated to have any impact on conditions of daily life, including his ability to work.   

Subsequently, a September 2014 VA medical opinion was provided regarding the functional limitations of both hearing loss and tinnitus on the Veteran's occupational functioning, which relied significantly on the findings of the April 2014 VA examination.  The examiner opined that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  Many individuals with the Veteran's degree of hearing loss, or worse, function well in many occupational settings.  This is not to say that the Veteran's hearing loss would not cause problems depending on the vocation.  His hearing loss would significantly impact his ability to function in an employment setting where he was dependent upon verbal communication, especially if not face-to-face, or where he needed to depend on his hearing to differentiate sounds or signals (medical monitoring, troubleshooting electronics or motors, etc.).  While his choices of employment would be somewhat limited, and assistive devices might be required, the hearing loss alone would not preclude him from obtaining meaningful employment in a context where substantial non face-to-face interpersonal communication or auditory monitoring was not required.  Many deaf individuals have rewarding careers in a variety of employment fields.  

Thereafter, a November 2014 private vocational assessment was submitted which suggests that the Veteran's condition may be worse than when previously evaluated and contains sharply contrasted conclusions regarding the impact of the Veteran's hearing loss and tinnitus on occupational functioning.  In this regard, the vocational consultant documented that he talked to the Veteran on speaker phone and there were gaps in the conversation where he needed to repeat himself.  The Veteran did not wear hearing aids and needed to be face-to-face and looking directly at someone speaking to fully engage in conversation.  The Veteran described having a constant ringing in his ears which caused headaches, loss of concentration, anxiety and irritability.  He found that the inability to effectively communicate with business associates and clients would transcend all other occupations where listening to and following instructions clearly would be compromised.  Any manufacturing environment would be dangerous as the Veteran may not hear machinery or malfunctions arising from machinery.  These (manufacturing) environments were louder than office setting jobs or where attention to noise may be necessary and the Veteran's difficulty communicating with others in an office setting would preclude the vast majority of occupations for which the Veteran would ordinarily be qualified.  He opined that within a reasonable degree of vocational certainty, the Veteran's bilateral hearing loss and tinnitus resulted in the Veteran's inability to secure or follow a substantially gainful occupation since 2001.  

In light of the suggested worsening of hearing loss and the sharply contrasting opinions regarding the functional impact of the Veteran's hearing loss and tinnitus on occupational function and daily activities from 2014, the Board finds another VA examination and opinion is needed to evaluate the Veteran's current hearing loss, consistent with Martinak, and to adequately address the functional impact of both hearing loss and tinnitus on occupational functioning.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records including those from the West Palm Beach VAMC beyond February 2016.

2.  Schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss disability and the functional impairment of both hearing loss disability and tinnitus on employability in light of his work history and level of education.  The entire claims file must be made available to the VA examiner for review.  Any tests or studies deemed necessary for an accurate assessment must be conducted. 

The examiner should specifically discuss any functional effect of the Veteran's bilateral hearing loss upon his occupational capacity and daily activities.

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities (both hearing loss and tinnitus).  An assessment of the Veteran's day-to-day functioning should be made.  The examiner should address the Veteran level of functioning, particularly with regard to demonstrated capacities for work-like activities.

In rendering the opinion, the examiner should reconcile his opinion with any conflicting findings from the evidence of record regarding employability.  

A comprehensive rationale must be provided for all opinions expressed.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Finally, after completing any other development that may be indicated, the AOJ must readjudicate the claims based on the entirety of the evidence.  If the benefits sought are not granted, the Veteran and his representative must be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
















The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




